FILED
                           NOT FOR PUBLICATION
                                                                           APR 20 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-50070

              Plaintiff-Appellee,                D.C. No. 3:15-cr-02800-JAH

 v.
                                                 MEMORANDUM*
DAVID BARRERA-VALDIVIA,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      David Barrera-Valdivia appeals from the district court’s judgment and

challenges the 72-month sentence imposed following his guilty-plea conviction for

importation of a controlled substance, in violation of 21 U.S.C. §§ 952 and 960.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Barrera-Valdivia contends that the district court erred by failing to consider

the factors enumerated in the commentary to the minor role Guideline, see

U.S.S.G. § 3B1.2 cmt. n.3(C), and explain why he was not entitled to a minor role

adjustment under those factors. The record reflects that the court considered

Barrera-Valdivia’s sentencing arguments concerning the five Guideline factors,

and asked questions regarding those arguments. Under these circumstances, it is

clear that the court considered the Guideline factors and their application to this

case. See United States v. Perez-Perez, 512 F.3d 514, 516 (9th Cir. 2008).

Moreover, the court’s reasons for denying a minor role adjustment are apparent

from the record. See Rita v. United States, 551 U.S. 338, 359 (2007).

      AFFIRMED.




                                           2                                    16-50070